John Buchannan, the late father of the plaintiffs, on 2 May, 1836, entered 96 acres of land in Haywood County, and took out a warrant, on which he had the land surveyed on 2 September, 1837. On 5 December, 1838, he paid the purchase money into the public treasury, as the bill charges; but, as the surveyor had not returned the warrant and survey, he could not then get a grant. Upon inquiry, he ascertained that the surveyor had mislaid the warrant and survey, and he insisted that he should look for it and return it, so that he (Buchannan) might get a grant. On 13 September, 1841, the defendant Fitzgerald entered 100 acres of land, and obtained a grant therefor on 11 January, 1843, (122)  including the greater part of the land entered and surveyed for Buchannan.
The bill was filed in September, 1846, and states that at the time the defendant made the entry he had full knowledge that Buchannan had made the older entry and paid the purchase money to the State and intended taking out a grant as soon as the surveyor could find the warrant and survey or make a new one. It further states that afterwards those papers were found and returned to the Secretary's office, and a grant obtained 1 July, 1844, under which the grantee entered and held the land until his death, and then that it descended to the plaintiffs, who are his children and heirs at law; and that the defendant brought an action of ejectment against them and has recovered judgment therein. The prayer is that the defendant may be declared a trustee for the plaintiffs and be decreed to convey the land to them, and in the meanwhile for an injunction.
The answer denies that the defendant had any knowledge of the entry, survey, or payment of the purchase money by Buchannan, as charged in the bill, until some considerable time after the defendant had obtained *Page 97 
his grant. It states that, in fact, Buchannan had abandoned the entry under which he now claims, and made a second entry to the same land on 10 November, 1838, on which, however, he took no further steps; and it insists that both of those entries had lapsed when the defendant made his entry on 13 September, 1841, and, therefore, that he had a perfect right to enter the land and obtain a grant. Upon the coming in of the answer, the defendant moved for the dissolution of the common injunction which had been granted on the bill, and the motion was allowed, with costs, but the plaintiffs by leave of the court appealed.
The court is of opinion that the injunction was                 (123) properly dissolved. It is not correct to say that the purchase money on Buchannan's entry was paid into the treasury; for it could only be lawfully received upon the certificate of the Secretary of State setting forth the number and date of the entry and the quantity of acres found by the surveyor to be vacant, as the same may appear to exist by the returns made to him from the surveyor, or entry taker, or from the entry taker's warrant or the plats of survey. Rev. St., ch. 42, sec. 22. Nothing of that kind is alleged here, and, indeed, it appears by an indorsement of the Secretary of State on the Treasurer's receipt, which is annexed to the bill as an exhibit, that there was no warrant or survey returned to his office. The payment into the treasury, therefore, must be regarded as a merely voluntary and unauthorized act, and not as a payment on the entry so as to entitle the party to a grant on it. Consequently the entry had lapsed and the land became subject to entry by another person, under sections 10 and 11 of the entry law. But if it were otherwise, and the money could be deemed a payment for the land, there is nothing in the case to affect the defendant with notice of it, and he positively denies ever having heard of the entry of 2, May, 1836, until nearly a year after he had obtained his own grant; and, certainly, without notice of it, the defendant might innocently and justly enter the land and lay out his money for it, after a lapse of upwards of five years from the date of the entry, and nearly three from that of the alleged payment of the money into the treasury, and therefore is entitled in consequence to hold it to his own use.
If the acts extending the time for perfecting titles to lands before entered be urged for the plaintiffs, the answer is that they all contain savings in general terms, that nothing in them shall affect the rights of junior entries, except that of 1842, ch. 35, which, taken literally, qualifies the proviso by restricting it to a subsequent entry, "for which the purchase money may have been paid"; and in Bryson (124) *Page 98 v. Dobson, 38 N.C. 138, on the maxim that the Legislature never intends to confer a favor on one citizen which causes loss and injury to another, it was held that those words were to be construed as not preferring a lapsed entry of 1836 before a junior entry subsisting at the passing of the act, on which the purchase money was afterwards duly paid and a grant obtained in due time. In every point of view, therefore, according to the answer, the equity of the bill is completely removed. There is no error in the decree. The plaintiff must pay the costs in this Court.
PER CURIAM.                                   Affirmed.
Cited: Horton v. Cook, 54 N.C. 273; Gilchrist v. Middleton, 108 N.C. 717,718.